In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relator’s request for expedited review,
It is ordered by the court that the motion is granted.
It is further ordered by the court, sua sponte, that an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
Relators shall file his brief and evidence within seven days of the date of this entry, respondents shall file their brief and evidence within seven days after the filing of relator’s brief and relator may file a reply brief within three days after filing of respondents’ brief.
It is further ordered that service of documents shall be personal or by facsimile transmission as required by S.Ct.Prac.R. XIV(2)(B)(3).